Citation Nr: 1411932	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-00 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Sister, and Appellant's Brother-In-Law


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from September 1974 until September 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

The Veteran was afforded a hearing in August 2010 before the undersigned Acting Veterans Law Judge.  The transcript of the hearing is of record.  In April 2011 the Board requested a specialist's opinion from the Veterans Health Administration (VHA).  A medical opinion, dated in May 2011, was received by the Board in June 2011.  Thereafter, the Veteran was provided a copy of the opinion in June 2011.  In July 2011, the Veteran indicated that she did not waive RO consideration of the evidence and requested that her case be remanded for RO consideration of the new evidence.  The claim was remanded by the Board in November 2011.


FINDING OF FACT

The Veteran's hepatitis C was not present in service or for many years after service, and the most probative medical evidence of record does not show that it is related to any in-service incident.


CONCLUSION OF LAW

The criteria for service connection of hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The duty to notify was satisfied by way of a letter sent to the appellant in August 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The letter also informed the Veteran that if service connected was granted then a rating and effective date would be assigned with respect to the claimed condition.

VA has a duty to assist the Veteran in the development of the claim.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The record reflects that all available and relevant service treatment records and all available post-service evidence identified by the Veteran, including VA treatment records, have been obtained.  The Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned.  A probative VA medical opinion (i.e. a medical opinion supported by rationale) was obtained in May 2011.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for hepatitis C.  The Veteran reports that she was given blood transfusions twice, was given shots with air guns, and had multiple oral surgeries in service.  

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous (IV) drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001). 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture. 

It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  It was also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," despite the lack of any scientific evidence so documenting.  The FL noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

In a service treatment record dated in March 1977, the Veteran was noted to have had "Hep Contact."  In July 1980 the Veteran was reported to have a history of blood transfusion with no reaction.

The Veteran was treated after being stabbed in October 1983.  In October 1983 the Veteran's medical history was noted to be negative for hepatitis.

In November 1988, the impression noted liver uptake often seen with fatty liver, question alcohol, hepatitis, etc.

The Veteran underwent an unrelated VA medical examination in May 1994.  Hepatitis was not noted.

In September 1994, the Veteran denied liver disease.  

In March 2005, the Veteran underwent a liver biopsy.  In August 2005, the Veteran was noted to be diagnosed with hepatitis C.

A letter from a VA physician, dated in October 2006, reports that the Veteran was diagnosed with hepatitis C in September 2004 after she was found to have a positive hepatitis C antibody test.  In March 2005, the Veteran underwent a liver biopsy that showed chronic hepatitis with mild activity (Grade 2 of 4) and septal fibrosis (Stage 3 of 4).  The physician reported that the Veteran had mild stable abnormalities in the liver function tests as far back as their records, which dated to 1997.  The provider indicated that there was no current method to link the laboratory or clinical findings with an exact duration of infection but that literature and "our hepatitis experts" suggested that the abnormalities, and the Veteran's clinical course were compatible with infection that may have occurred as long as 30 years prior.

In a letter from the Veteran's sister, it was reported that in March 1976, she traveled to attend to the Veteran during the birth of the Veteran's first child.  She reported that she watched the Veteran be treated with intravenous solutions and other medical procedures.  She stated that she remembered the bloody clothing and gloves of the attending physician as he approached her to tell her that the Veteran and the baby were fine but that the Veteran required some additional blood transfusions to compensate for the blood lost during the birthing procedure.  

A VA medical expert rendered an opinion in May 2011.  The expert opined that the Veteran's hepatitis C is less likely causally related to the Veteran's service.  The Veteran was noted to have an abnormal SCOT in March 1977 and to have been pregnant at the time.  She was later hospitalized for two weeks for an incomplete abortion and had a dilatation and curettage (D&C) done.  The expert reported that these minor abnormalities may be related to the underlying problem.  The Veteran's liver function tests were noted to be normal in 1975 at the time of the knee surgery.  After her D&C in March 1977 the Veteran did not have further laboratory tests for liver functions until June 1980 and then again in October 1980.  These tests were normal.  She had liver function tests done in August 1987 and in November 1988 that were normal.  The expert noted that the alkaline phosphatase was slightly elevated but it not hepatitis C related and in fact may have been elevated from bone, placenta, or intestine origin; in addition, Graves disease may be associated with abnormal liver function tests as well.  The first noted abnormal liver function test since 1977 was in the mid-1990's.  The expert reported that he could not find any evidence of blood transfusions during the Veteran's service time.

The expert reviewed the risk factors of organ transplant, transfusions of blood, hemodialysis, accidental exposure to blood by health care workers, IV drug use or intranasal cocaine abuse, high risk sexual activity, other direct percutaneous exposure (i.e.: tattooing, body piercing, acupuncture, etc.), and dental surgery and found that the Veteran did not have evidence of these risk factors during service.  

In July 2011 the same VA physician who provided a letter in October 2006 reported nearly the same information regarding the Veteran's condition.  However, the physician indicated that since the Veteran's diagnosis there had been no significant change in her liver function tests and her other medical problems remained stable.

Entitlement to service connection for hepatitis C is not warranted.  It is acknowledged that a service treatment note indicates "hep contact" and that the Veteran was surgically treated in service.  However, there is no indication of the type of hepatitis that the Veteran came into contact with; as such, it is not per se evidence of contact with hepatitis C in service.   The Veteran has provided a statement from her sister indicating that the Veteran had a blood transfusion in service.  However, the VA medical expert did not find evidence of the Veteran having a transfusion in service.  Although a VA physician has stated that the Veteran may have been infected with hepatitis C 30 years prior to her diagnosis, this statement is speculative and conditional; as such, the opinion is without probative value.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that the use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  This is underscored by the physician's note that there is no current method to link the laboratory and clinical findings with an exact duration of infection.  

The Veteran was diagnosed with hepatitis C many years after service, and a VA medical expert, after consideration of the claims file, found that it was less likely than not that the Veteran's hepatitis was related to service.  Notably, the examiner considered the risk factors for hepatitis as well as the Veteran's liver function tests.  The Board finds the specialist's opinion is highly probative as it is based on consideration of the entire record and is supported by a rationale which is consistent with the record.  As discuseed above, the Board finds the record is absent a probative medical opinion linking the hepatitis C to service.  

Although the Veteran asserts she has hepatitis C due to service, the Board finds the Veteran's statements as to medical causation are not competent evidence to establish service connection. The question of whether the Veteran's hearing loss is related to his military service does not lie within the range of common experience or common knowledge but requires special experience or special knowledge. See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377. The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent opinion that the hepatitis C was the result of his military service. Accordingly, the Board finds the statements as to medical causation are not competent evidence to establish service connection. See Davidson, 581 F.3d at 1316.  

The preponderance of the probative evidence is against the claim; there is no doubt to be resolved, and service connection is not warranted. See 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


